Citation Nr: 1336622	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  09-23 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUES

1. Entitlement to service connection for right knee arthritis.

2. Entitlement to service connection for left knee arthritis.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1980 to March 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the RO.

In May 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In June 2012 and July 2013, the Board remanded this matter for further evidentiary development.  The Board finds that there has been substantial compliance with the remand directives and the Board can proceed with adjudication of the claim on the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There are also relevant CAPRI records uploaded in the Virtual VA paperless claims system.  

Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for left knee arthritis is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Clear and unmistakable evidence to establish that the Veteran had a right knee disability that existed prior to service and was not aggravated thereby has not been presented.  

2.  The currently demonstrated right knee arthritis is shown as likely as not to be due to an injury that the Veteran sustained during period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by right knee arthritis is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of compliance with VA's duty to notify and assist is not required at this time.


Law & Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In general, every "Veteran" shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry. The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).

Intermittent or temporary flare-ups during service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Id.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court indicated that if a disease is not noted at service entrance, the presumption of soundness applies under 38 U.S.C.A. § 1111.  The Court stated that the burden of proof then shifts to VA to establish by clear and unmistakable evidence both that a disease preexisted service and was not aggravated by service.  

The Court noted that to rebut the aggravation prong of the presumption of soundness, VA must establish by clear and unmistakable evidence either that the preexisting disease did not increase in severity during service or that any increase was due to the natural progress of the disease. 

The Court indicated that this burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation and the burden is not met by finding "that the record contains insufficient evidence of aggravation." 

The Court noted that the Veteran need never produce any evidence of aggravation to prevail under the aggravation prong, even if clear and unmistakable evidence establishes that the disease preexisted service.  In other words, the burden is never shifted back to the Veteran to show that his disability increased in severity during service.

Despite a normal finding for lower extremities upon entrance, the RO found that the Veteran's right knee disability clearly and unmistakably existed prior to service based solely on the Veteran's statements that he had sustained a right knee injury playing sports prior to active service.  

However, the Board finds that clear and unmistakable evidence to establish that the Veteran had a right knee disability that existed prior to service and did not increase in severity the natural progress of the disease.  

The service treatment records show that, in February 1982, there was a soft tissue injury involving the right leg with slight edema and pain on palpation.  More importantly, upon separation examination in September 1982, the examining physician indicated that the Veteran had a cartilage problem in his right knee, noted the history of knee injury while playing sports six years earlier, and found a six month history of right knee pain which increased with inclement weather and stair climbing.  The left knee was normal.  The right knee showed inflammation and possible mild chronic chondromalacia patella was diagnosed.  

The Veteran testified during the recent hearing that his right knee complaints were masked by the burns he suffered in service due to an accident aboard ship.  He also stated that he was on crutches for a few days prior to accidentally setting off a fire aboard the ship.  The service treatment records confirmed that the Veteran sustained serious burns in service.  Thus, as the Veteran's testimony was consistent with the circumstances of his service, the Board finds the Veteran's lay statements to be competent and credible as to his right knee condition in service.

The VA treatment records dated from 2008 to present day establish that the Veteran complained of right knee pain that had been present for the past 25 years.  

A VA examination/opinion was sought in July 2012 when the examiner provided a negative opinion under both the theory of direct service connection and the theory of aggravation.  

The examiner based his reasoning on the fact that X-ray studies of both knees in April 2012 indicated similar findings consistent with arthritis of both knees.  An MRI of July 2008 also was noted to show no significant structural damage to the right knee.  

If the pre-service right knee disability was aggravated beyond its natural progression by military service, the examiner reasoned, the right knee would be expected to have more significant findings than the left based on imaging and an examination.  

Both knees were noted to have similar X-ray findings and clinical examinations; therefore, the VA examiner opined that the right knee condition, clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event or illness.  

The Board asked for a clarifying medical opinion in August 2013, which provided scant rationale for a negative opinion.  Thus, the Board does not assign significant probative value to the August 2013 medical opinion.

The Board notes that the VA examiner did not consider the Veteran's testimony regarding his right knee being affected by an accident aboard ship and the burns that he suffered to his legs affecting his right knee.  

The VA examiner's opinion is primarily based on recent findings of the X-ray studies and an MRI, but did not adequately address the documented in-service injuries or  findings showing that the Veteran had right knee symptomatology in service and a right knee defect at the time of his separation from service.  

Post-service, the VA records showed that the Veteran has reported consistently complaints of pain in his right knee, to include flare-ups and reported stability issues.  An opinion as to aggravation based on current findings that both knees were afflicted with the same disability would not fulfill the burden of showing, clearly and unmistakably, that the Veteran's right knee was not aggravated by the in-service injury.  VA has not met its burden as to the second prong identified in Horn v. Shinseki, 25 Vet. App. 231 (2012).  

Thus, on this record, the Board finds that the presumption of soundness is not rebutted.  

The Board recognizes that there is a negative VA opinion on record against a finding of aggravation of the right knee disability, as well as the Veteran's own testimony describing his right knee condition during service and thereafter.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

Since the record contains evidence both for and against the claim that is probative, the Board finds that the evidence to be relative equipoise in showing that the current right knee arthritis as likely as not is due to an injury that the Veteran sustained during his period of active service.  See 38 C.F.R. § 3.102.  

In resolving all reasonable doubt in the Veteran's favor , service connection for the right knee arthritis is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for right knee arthritis is granted.


REMAND

Given the nature of the Veteran's claim, the Board finds that further development is necessary at this juncture.

The Veteran initially filed his original claim for service connection for a bilateral knee disability.  The service treatment records do not show that the Veteran had any complaints or findings referable to left knee in service.  Left knee complaints and a diagnosis of arthritis were only present post-service, as indicated by the evidence of record.  

Thus far, the Veteran has alleged direct service connection with respect to his left knee.  However, the evidence of record suggests that there may be a valid theory of secondary service connection for the Veteran's left knee disability as secondary to the now service-connected right knee disability.  

A general VA examination in March 2011 showed that X-ray studies reveal left knee calcific tendonitis of the quadriceps tendon.  A MRI was conducted for the right knee, which revealed mild tendionosis of the quad tendon.  The July 2012 VA examination revealed that the Veteran had bilateral knee arthritis.  

A VA rheumatology note in April 2012 reveals that the Veteran's bilateral knee pain was aggravated by weight bearing or walking.  As the evidence of record presents complains of knee pain in both knees over the last few years, the Board will obtain a medical opinion to ascertain whether the Veteran's left knee disability is secondary to his right knee disability.

Accordingly, this remaining matter is REMANDED for the following action:

1.  The RO should have the Veteran scheduled for a VA examination in order to ascertain the nature and likely etiology of  the claimed left knee condition.  

After reviewing the entire record and examining the Veteran, examiner should provide an opinion as to whether it is at least as likely as not that the any current left knee disability, including arthritis, is due to an event or incident of the Veteran's active service or was caused or aggravated by the service-connected right knee disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  After completing all indicated development, the RO should  readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


